DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to image prediction, more specifically to performing weighted filtering on a predicted pixel.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “wherein weighting coefficients used for the weighted filtering comprise a horizontal weighting coefficient and a vertical weighting coefficient, and wherein a first attenuation rate factor acting on the horizontal weighting coefficient is different from a second attenuation rate factor acting on the vertical weighting coefficient.” 
The closest prior art found was WANG et al. (US 20200128243 A1), hereinafter referred to as WANG and DRUGEON (US 20120140821 A1) hereinafter referred to as DRUGEON.
WANG pertains to deriving filtering in video coding wherein  the filter weights and/or filter size can be different in vertical and horizontal direction depending on intra prediction mode or interpolation filter used for inter prediction (WANG, ¶¶ [0001] and [0136]). DRUGEON is directed to prediction of a block of an image wherein each element w.sub.i,j of a matrix represents a weight to be applied for predicting a pixel with the horizontal distance i and vertical distance j from the corresponding reference pixel. (DRUGEON, ¶¶ [0002] and [0075]). 
Independent claims 11 and 21 recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 2-10 and 11-20 are allowed for the reasons concerning the independent claims.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FABIO S LIMA/Primary Examiner, Art Unit 2486